Exhibit 10.34

 

 

SEVENTH AMENDMENT
TO AMENDED AND RESTATED FINANCING AGREEMENT

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”) is made and entered into effective as of December 16, 2003, by and
among THE CIT GROUP/BUSINESS CREDIT, INC. a New York corporation (hereinafter
“CITBC”), in its individual capacity and as Agent (hereinafter the “Agent”) for
itself and the Lenders hereafter named, WELLS FARGO FOOTHILL, INC., a California
corporation formerly known as Foothill Capital Corporation (“FCC”), CONGRESS
FINANCIAL CORPORATION (SOUTHWEST), a Texas corporation (“CFC”), LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (“LaSalle”), and any other
party hereafter becoming a Lender pursuant to Section 13 of the Agreement (as
hereinafter defined), each individually sometimes referred to as a “Lender” and
collectively the “Lenders”), LONE STAR TECHNOLOGIES, INC., a Delaware
corporation (herein “Parent”), LONE STAR STEEL COMPANY, a Delaware corporation
(herein “LSSC”), FINTUBE TECHNOLOGIES, INC., an Oklahoma corporation (herein
“FTI”), LONE STAR LOGISTICS, INC., a Texas corporation (“Logistics”), STAR
TUBULAR SERVICES, INC., a Texas corporation formerly known as T&N Lone Star
Warehouse Co. (“Star Tubular”), TEXAS & NORTHERN RAILWAY COMPANY, a Texas
corporation (“T&N Railway”), FINTUBE CANADA, INC., a Delaware corporation
(“FCI”), BELLVILLE TUBE COMPANY, L.P., a Texas limited partnership, as successor
in interest by conversion to Bellville Tube Corporation, a Texas corporation
(“BTCLP”), WHEELING MACHINE PRODUCTS, L.P., a Texas limited partnership,
successor in interest by conversion to Wheeling Machine Products, Inc., formerly
known as Wheeling Acquisition Corporation and Star Tubular Technologies
(Houston), Inc. (“Wheeling”), STAR CAPITAL FUNDING, INC., a Delaware corporation
(“Star Capital”), DELTA TUBULAR PROCESSING, L.P., a Texas limited partnership,
successor in interest by conversion to Delta Tubular Processing, Inc., formerly
known as Delta Lone Star Acquisition, Inc. (“Delta Processing”), and DELTA
TUBULAR INTERNATIONAL, L.P., a Texas limited partnership, successor in interest
by conversion to Delta Tubular International, Inc., formerly known as Star
Tubular International. Inc., a Texas corporation (“Delta International”) 
(herein Parent, LSSC, FTI, Logistics, Star Tubular, T&N Railway, FCI, BTCLP,
Wheeling, Star Capital, Delta Processing and Delta International each
individually a “Company” and collectively as the “Companies”), ENVIRONMENTAL
HOLDINGS, INC., a Delaware corporation (“EHI”), ZINKLAHOMA, INC., a Delaware
corporation (“Zinklahoma”), LONE STAR STEEL INTERNATIONAL, INC., a Delaware
corporation (“Steel International”), LONE STAR STEEL SALES COMPANY, a Delaware
corporation (“Steel Sales”), ROTAC, INC., a Texas corporation (“Rotac”), LONE
STAR ST HOLDINGS, INC., a Delaware corporation (“ST Holdings”), BELLVILLE TUBE
GENERAL, LLC, a Nevada limited liability company (“BTG”), LONE STAR NEVADA
HOLDINGS, LLC, a Nevada limited liability company, formerly known as Bellville
Tube Limited, LLC (“Nevada Holdings”), STAR TUBULAR TECHNOLOGIES, INC., a
Delaware corporation (“STT”), WHEELING MACHINE PRODUCTS GENERAL, LLC, a Nevada
limited liability company (“Wheeling General”), DELTA TUBULAR PROCESSING
GENERAL, LLC, a Nevada limited liability company (“Delta Processing General”),
DELTA TUBULAR INTERNATIONAL GENERAL, LLC, a Nevada limited liability company
(“Delta International General”) and STAR TUBULAR

 

1

--------------------------------------------------------------------------------


 

TECHOLOGIES (YOUNGSTOWN), INC., an Ohio corporation (“STT Ohio”) (herein EHI,
Zinklahoma, Steel International, Steel Sales, Rotac, ST Holdings, BTG, Nevada
Holdings, STT, Wheeling General, Delta Processing General, Delta International
General and STT Ohio, each individually as “Guarantor” and collectively as the
“Guarantors”), and STAR ENERGY GROUP, LLC, a Delaware limited liability company
(“SEG” or the “New Guarantor”).

 

RECITALS:

 

A.                                   WHEREAS, pursuant to the terms and subject
to the conditions of that certain Amended and Restated Financing Agreement dated
as of October 8, 2001 between the Agent, the Companies and the Guarantors (such
Amended and Restated Financing Agreement, as the same is hereby amended and may
hereafter be amended from time to time, being hereinafter referred to as the
“Agreement”), the Companies were granted a $100,000,000 revolving line of credit
which included a letter of credit facility;

 

B.                                     WHEREAS, payment of the Obligations of
the Companies is supported by (a) the guaranties of the Guarantors (other than
BTG, BTL, STT, Wheeling General, Delta Processing General, Delta International
General and STT Ohio) pursuant to that certain Guaranty dated as of October 8,
2001 executed by the Guarantors (other than BTG, BTL, STT, Wheeling General,
Delta Processing General, Delta International General and STT Ohio), (b) the
guaranties of BTG and BTL pursuant to that certain Guaranty dated as of December
31, 2001 executed by BTG and BTL, (c) the guarantee of STT pursuant to that
certain Guaranty dated as of September 30, 2002 executed by STT, and (d) the
guarantee of Wheeling General, Delta Processing General, Delta International
General and STT Ohio pursuant to that certain Guaranty dated August 29, 2003 
(collectively, the “Guaranties”);

 

C.                                     WHEREAS, to secure, in part, the
Obligations (as defined in the Agreement), the Companies and the Guarantors have
heretofore executed in favor of the Agent certain Loan Documents (as defined in
the Agreement), including, without limitation, the Guaranties, which Loan
Documents shall continue in full force and effect upon the execution of this
Amendment, all of the Loan Documents to continue to secure the payment by the
Companies of the Obligations, all as more fully set forth therein and herein;

 

D.                                    WHEREAS, the Companies have requested and,
pursuant to the terms and subject to the conditions hereof and in connection
herewith, the Agent and the Lenders have agreed to increase the Revolving Line
of Credit (as defined in the Agreement) to $125,000,000 and add SEG as a
Guarantor and Obligor under the Loan Agreement;

 

E.                                      WHEREAS, in furtherance of the foregoing
and to evidence the agreements of the parties hereto in relation thereto the
parties hereto desire to amend the Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

2

--------------------------------------------------------------------------------


 

AGREEMENT:

 

ARTICLE I

 

DEFINITIONS

 

1.01                        Capitalized terms used in this Amendment are defined
in the Agreement, as amended hereby, unless otherwise stated.

 

ARTICLE II

 

AMENDMENTS TO AGREEMENT

 

Effective as of the respective date herein indicated, the Agreement is hereby
amended as follows:

 

2.01                        Amendment and Restatement of Definition of
“Acquisition”.  Effective as of the date of execution of this Amendment, the
definition of “Acquisition” set forth in Section 1 of the Agreement is amended
and restated to read in its entirety as follows:

 

“Acquisition shall mean the purchase or other acquisition (including merger or
consolidation) of any or all of the following:  (a) more than 50% of the Capital
Stock of any Person; and (b) all or a part of the assets of, or all or any part
of a division of, any Person.”

 

2.02                        Amendment and Restatement of Definition of
“Anniversary Date”.  Effective as of the date of execution of this Amendment,
the definition of “Anniversary Date” set forth in Section 1 of the Agreement is
amended and restated to read in its entirety as follows:

 

“Anniversary Date shall mean December 16, 2006 and the same date in every year
thereafter.”

 

2.03                        Amendment and Restatement of Definition of “Early
Termination Fee”.  Effective as of the date of execution of this Amendment, the
definition of “Early Termination Fee” set forth in Section 1 of the Agreement is
amended and restated to read in its entirety as follows:

 

“Early Termination Fee shall: (a) mean the fee the Agent on behalf of the
Lenders is entitled to charge the Companies in the event the Parent terminates
the Revolving Line of Credit or this Financing Agreement on a date prior to an
Anniversary Date (the period from the Early Termination Date to the Anniversary
Date being herein called the “Early Termination Period”); and (b) be determined
by multiplying the Revolving Line of Credit by (x) two percent (2%) per annum
for the portion, if any, of the Early Termination

 

3

--------------------------------------------------------------------------------


 

Period occurring on or before one (1) year from the Seventh Amendment Closing
Date, (y) one percent (1%) per annum for the portion, if any, of the Early
Termination Period occurring after one (1) year from the Seventh Amendment
Closing Date but on or before two (2) years from the Seventh Amendment Closing
Date; and (z) one-half of one percent (1/2%) per annum for the portion, if any,
of the Early Termination Period occurring after two (2) years from the Seventh
Amendment Closing Date but prior to an Anniversary Date, in each case for
partial years, prorated on the basis of the number of days from the Early
Termination Date to the end of such partial year.”

 

2.04                        Amendment of Definition of “Guarantor” and
“Guarantors”.  Effective as of the date of execution of this Amendment, the
references to “Guarantor” and “Guarantors” in the preamble to the Agreement and
throughout the Agreement shall be amended to include SEG (in addition to the
existing Guarantors).

 

2.05                        Amendment and Restatement of Definition of
“Permitted Merger”.  Effective as of the date of execution of this Amendment,
the definition of “Permitted Merger” set forth in Section 1 of the Agreement is
amended and restated to read in its entirety as follows:

 

“Permitted Merger shall mean (a) the merger or consolidation of any Guarantor
with or into any other Guarantor, (b) the merger or consolidation of any
Guarantor with or into any Company as long as such Company is the surviving
Person, (c) the merger or consolidation of a Company into another Company, (d)
conversion of an Obligor into a different type of entity, and (e) a merger or
consolidation which is a Permitted Acquisition.”

 

2.06                        Amendment and Restatement of Definition of
“Revolving Line of Credit”.  Effective as of the date of execution of this
Amendment, the definition of “Revolving Line of Credit” set forth in Section 1
of the Agreement is amended and restated to read in its entirety as follows:

 

“Revolving Line of Credit shall mean the aggregate commitment of the Lenders to
make loans and advances pursuant to Section 3 of this Financing Agreement and
issue Letters of Credit Guaranties pursuant to Section 5 hereof to the
Companies, in the aggregate amount of $125,000,000.”

 

2.07                        New Definition.  Effective as of the date of this
Amendment, Section 1 of the Agreement is amended by adding the following new
definition thereto, to be inserted in appropriate alphabetical order:

 

“Seventh Amendment Closing Date shall mean December 16, 2003.”

 

4

--------------------------------------------------------------------------------


 

2.08                        Amendment of Subparagraph 7.5(a).  Effective as of
the date hereof, the first sentence of clause (a) of Paragraph 7.5 of Section 7
of the Agreement is hereby amended in its entirety to read as follows:

 

“Each of the Obligors agrees to maintain insurance on its Real Estate (other
than undeveloped acreage), Equipment and Inventory under such policies of
insurance, with such insurance companies, in such reasonable amounts and
covering such insurable risks as are at all times reasonably satisfactory to the
Agent, Agent agreeing that flood insurance is not required on any of the Real
Estate owned by the Obligors as of the Seventh Amendment Closing Date.”

 

2.09                        Amendment of Paragraph 7.8.  Effective as of the
date hereof, clause (b) of Paragraph 7.8 of Section 7 of the Agreement is hereby
amended in its entirety to read as follows:

 

“(b) within forty five (45) days after the end of each Fiscal Quarter a
Consolidated Balance Sheet and Consolidating Balance Sheet as at the end of such
period and statements of profit and loss, cash flow and shareholders’ equity of
the Companies and their consolidated subsidiaries, certified by an authorized
financial or accounting officer of the Companies; provided, however, during any
time when there are Revolving Loans outstanding, the financial statements
required by this clause (b) shall be prepared as of the end of each calendar
month and delivered within thirty (30) days after the end of each such calendar
month;”

 

2.10                        Amendment of Subparagraph 7.9(f).  Effective as of
the date hereof, Subparagraph 7.9(f) of Section 7 of the Agreement is hereby
amended in its entirety to read as follows:

 

“Assume, guarantee, endorse, or otherwise become liable upon the obligations of
any person, firm, entity or corporation, except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business and except (i) for assumptions or guaranties of Permitted
Indebtedness and (ii) for assumptions and guaranties of accounts payable and
other liabilities in connection with a Permitted Acquisition or Permitted
Merger;”

 

2.11                        Amendment of Subparagraphs 7.10(a) and 7.10(b). 
Effective as of the date hereof, Subparagraphs 7.10(a) and 7.10(b) of Section 7
of the Agreement are hereby amended in their entirety to read as follows:

 

“(a)                            maintain at all times during each Fiscal Quarter
a Net Worth of not less than $174,000,000, such amount to be increased on the
last day of each successive Fiscal Quarter, beginning with the Fiscal Quarter
ending December 31, 2003, by an amount

 

5

--------------------------------------------------------------------------------


 

equal to the sum of (i) seventy-five percent (75%) of the net income as defined
by GAAP (with no deductions for net losses) of the Companies and their
consolidated subsidiaries during such Fiscal Quarter (income of Subsidiaries
acquired during any Fiscal Quarter shall be included for only the period from
the date of acquisition to the end of such Fiscal Quarter), plus (ii)
seventy-five percent (75%) of the net proceeds of any equity issuance received
by any Company during such Fiscal Quarter, and decreased by (iii) the amount of
any write-down of goodwill subsequent to June 30, 2001, as a result of a
determination that the value of the goodwill or the acquired business related
thereto is impaired; provided, however, during any time when there are Revolving
Loans outstanding, the foregoing Net Worth covenant shall be tested at the end
of each calendar month.

 

(b)                                 if at any time Availability is less than
$40,000,000 (the “Fixed Charge Coverage Ratio Event”), the Companies shall
maintain as of the end of the Fiscal Quarter immediately prior to the date the
Fixed Charge Coverage Ratio Event occurred and each Fiscal Quarter thereafter
for the 12 month period ending with each such Fiscal Quarter, a Fixed Charge
Coverage Ratio of not less than 1.25 to 1.00; provided, however, during any time
when there are Revolving Loans outstanding, the foregoing Fixed Charge Coverage
Ratio covenant shall be tested at the end of each calendar month for the 12
month period ending with each such calendar month.”

 

 

2.12                        Amendment of Schedules.  Effective as of the date
hereof, Schedules 1, 7(1), 7(14)(f), 7(14)(g), 7(14)(l), 7(14)(o) and 7(14)(p)
of the Agreement are amended to add to such Schedules the information requested
thereon with respect to the New Guarantor, such additions to such Schedules
being described on Exhibit A attached hereto

 

2.13                        Revolving Loan Commitment.  Effective as of the date
of execution of this Amendment, the Revolving Loan Commitment for each Lender
will be the amount set forth under each Lender’s name on the signature page
hereof.

 

 

ARTICLE III

 

ASSUMPTION OF OBLIGATIONS AND GRANT OF LIENS

 

3.01                        Assumption of Obligations and Grant of Lien by SEG. 
Effective as of the date of this Amendment, SEG agrees (a) to be a Guarantor and
Obligor under the Agreement and under that certain Subordination Agreement dated
October 8, 2001 executed by the Companies and the Guarantors for the benefit of
Agent and the other Lenders (the “Subordination Agreement”), (b) to be bound by
the terms and provisions of the Agreement as a Guarantor and Obligor thereunder
and to be bound by the terms of the Subordination Agreement as a Guarantor and
Obligor thereunder to the same extent and with the same force and effect as if
SEG had been originally named as a party in each of such documents, (c) to
assume all covenants, agreements and duties as a Guarantor and Obligor under the
Agreement and as a Guarantor and Obligor under the Subordination Agreement, and
(d) to execute and deliver to CIT concurrently with the execution

 

6

--------------------------------------------------------------------------------


 

hereof, a guaranty agreement (in form and substance satisfactory to Agent)
guaranteeing the prompt payment and performance of all of the Obligations.   SEG
hereby also grants to Agent for the benefit of the Lenders a security interest
in all Collateral now or hereafter owned by SEG pursuant to the terms of Section
6 of the Agreement.  SEG authorizes Agent to file financing statements covering
the Collateral in an authenticated record without its signature and ratify any
such filings made prior to the date hereof by Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.01                        Conditions to Effectiveness.  The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent in a manner satisfactory to Agent, unless specifically waived in
writing by Agent:

 

(a)                                  Agent shall have received each of the
following, each in form and substance satisfactory to Agent, in its sole
discretion, and, where applicable, each duly executed by each party thereto,
other than Agent:

 

(i)                                     This Amendment, duly executed by
Companies, the Guarantors and SEG;

 

(ii)                                  Certified copies of the resolutions of the
Board of Directors, Board of Managers or Executive Committee of each of the
Companies, the Guarantors and SEG, authorizing the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed by
any of the Companies, the Guarantors or SEG in connection therewith, along with
a certificate of incumbency certified by the secretary of SEG, and, if there has
been any change from the most recent incumbency certificates delivered by any of
the Companies or the Guarantors, a certificate of incumbency certified by the
secretary of each of the Companies and each of the Guarantors, with specimen
signatures of the officers of the Companies, the Guarantors and SEG who are
authorized to sign such documents, all in form and substance satisfactory to the
Agent;

 

(iii)                               Fifth Amendment to Stock Pledge Amendment
duly signed by the Parent pledging all of its ownership interest in SEG;

 

(iv)                              Pledge Agreement duly signed by SEG pledging
all of its membership interests in Nevada Holdings, BTG, Wheeling General, Delta
Processing General and Delta International General;

 

(v)                                 A Guaranty duly signed by SEG;

 

(vi)                              Opinion from Fulbright & Jaworski L.L.P.
opining, in form and substance satisfactory to Agent, which shall cover such
matters

 

7

--------------------------------------------------------------------------------


 

incident to the transactions contemplated by this Amendment as Agent may
reasonably require and the Companies, the Guarantors and SEG hereby authorize
and direct such counsel to deliver such opinions to Agent;

 

(vii)                           Evidence satisfactory to the Agent that casualty
insurance policies of all Companies and Guarantors listing Agent as loss payee
or additional insured, as the case may be, have been amended to cover the New
Guarantor as well as all Companies and all Guarantors, and are in full force and
effect, in form and substance satisfactory to Agent; and

 

(viii)                        All other documents Agent may request with respect
to any matter relevant to this Amendment or the transactions contemplated
hereby.

 

(b)                                 The representations and warranties contained
herein and in the Agreement and the other documents executed in connection with
the Agreement (herein referred to as “Loan Documents”), as each is amended
hereby, shall be true and correct as of the date hereof, as if made on the date
hereof, except for such representations and warranties as are by their express
terms limited to a specific date.

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing, unless such Default or Event of Default has been
otherwise specifically waived in writing by Agent.

 

(d)                                 All corporate proceedings taken in
connection with the transactions contemplated by this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent.

 

(e)                                  The Companies shall pay Agent an amendment
fee in the amount of $343,750 for the financial accommodations provided herein,
such amendment fee to be distributed by Agent as follows:  (i) $100,000 to
CITBC, (ii) $81,250 to CFC, (iii) $81,250 to FCC, and (iv) $81,250 to LaSalle.

 

ARTICLE V
NO WAIVER

 

5.01                        No Waiver.  Nothing contained herein shall be
construed as a waiver by Agent of any covenant or provision of the Agreement,
the other Loan Documents, this Amendment or any other contract or instrument
between the Obligors and Agent, and the failure of Agent at any time or times
hereafter to require strict performance by the Obligors of any provision thereof
shall not waive, affect or diminish any right of Agent to thereafter demand
strict compliance therewith. Agent hereby reserves all rights granted under the
Agreement, the other Loan Documents, this Amendment, and any other contract or
instrument between the Obligors and Agent.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

6.01                        Ratifications.  The terms and provisions set forth
in this Amendment shall modify and supersede all inconsistent terms and
provisions set forth in the Agreement and the other Loan Documents, and, except
as expressly modified and superseded by this Amendment, the terms and provisions
of the Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect.  The Companies, the Guarantors and
Agent agree that the Agreement and the other Loan Documents, as amended hereby,
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms.

 

6.02                        Representations and Warranties. The Companies and
the Guarantors hereby represent and warrant to Agent that (a) the execution,
delivery and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate or limited partnership or limited liability company action
(as applicable) on the part of the Companies and the Guarantors and will not
violate the Articles (or Certificates) of Incorporation or Bylaws of the
Companies and the Guarantors that are corporations or the limited partnership
agreements or certificates of limited partnership of the Companies and the
Guarantors that are limited partnerships or the articles of
formation/organization, regulations or limited liability company agreements of
the Companies that are limited liability companies; (b) each of the Company’s
and Guarantor’s Board of Directors or Executive Committee (or the general
partner of the applicable limited partnership) or the members or the Board of
Managers of the applicable limited liability company has authorized the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Agreement, as amended hereby,
and any other Loan Document are true and correct on and as of the date hereof
and on and as of the date of execution hereof as though made on and as of each
such date; (d) no Default or Event of Default under the Agreement, as amended
hereby, has occurred and is continuing, unless such Default or Event of Default
has been specifically waived in writing by Agent; (e) the Companies and the
Guarantors are in full compliance with all covenants and agreements contained in
the Agreement and the other Loan Documents, as amended hereby; and (f) the
Companies and the Guarantors have not amended their Articles (or Certificates)
of Incorporation or their Bylaws or similar organizational documents since the
date of the Agreement, except as otherwise disclosed to Agent.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.01                        Survival of Representations and Warranties.  All
representations and warranties made in the Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Agent or any closing shall affect
the representations and warranties or the right of Agent to rely upon them.

 

9

--------------------------------------------------------------------------------


 

7.02                        Reference to Agreement.  Each of the Agreement and
the other Loan Documents, and any and all other Loan Documents, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Agreement, as amended hereby, are hereby amended
so that any reference in the Agreement and such other Loan Documents to the
Agreement shall mean a reference to the Agreement, as amended hereby.

 

7.03                        Expenses of Agent.  As provided in the Agreement,
Companies agree to pay on demand all costs and expenses incurred by Agent in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel, and all costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Agreement, as amended hereby, or any other Loan Documents,
including, without, limitation, the costs and fees of Agent’s legal counsel.

 

7.04                        Severability.  Any provision of this Amendment held
by a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

7.05                        Successors and Assigns.  This Amendment is binding
upon and shall inure to the benefit of Agent and Companies and their respective
successors and assigns, except that Companies may not assign or transfer any of
their rights or obligations hereunder without the prior written consent of
Agent.

 

7.06                        Counterparts.  This Amendment may be executed in one
or more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

 

7.07                        Effect of Waiver.  No consent or waiver, express or
implied, by Agent to or for any breach of or deviation from any covenant or
condition by Companies shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

 

7.08                        Headings.  The headings, captions, and arrangements
used in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

 

7.09                        Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

7.10                        Final Agreement.  THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS, EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED.  THE AGREEMENT AND THE OTHER LOAN

 

10

--------------------------------------------------------------------------------


 

DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY COMPANIES AND AGENT.

 

7.11                        Release by the Companies. THE COMPANIES HEREBY
ACKNOWLEDGE THAT THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT.  THE
COMPANIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT,
THE OTHER LENDERS, AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE COMPANIES MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.

 

7.12                        Release by the Guarantors.  Each Guarantor hereby
consents to the terms of this Amendment, confirms and ratifies the terms of the
Guaranty executed by such Guarantor, acknowledges that such Guaranty is in full
force and effect and ratifies the same, and acknowledges that such Guarantor has
no defense, counterclaim, set-off or any other claim to diminish such
Guarantor’s liability under such document. THE GUARANTORS EACH HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE RELEASED PARTIES,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE GUARANTORS MAY NOW OR HEREAFTER HAVE AGAINST
THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE
OUT OF CONTRACT, TORT, VIOLATION OF

 

11

--------------------------------------------------------------------------------


 

LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER CREDIT
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

 

[The Remainder of this Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 

COMPANIES:

 

LONE STAR TECHNOLOGIES, INC.
FINTUBE TECHNOLOGIES, INC.
LONE STAR STEEL COMPANY
LONE STAR LOGISTICS, INC.
STAR TUBULAR SERVICES, INC.,
formerly known as T&N LONE STAR WAREHOUSE CO.
TEXAS & NORTHERN RAILWAY COMPANY
FINTUBE CANADA, INC.
STAR CAPITAL FUNDING, INC.

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

Title:

Vice President of each of the
foregoing companies

 

BELLVILLE TUBE COMPANY, L.P.
as successor in interest by conversion to
Bellville Tube Corporation

 

By:

Bellville Tube General, LLC,
its general partner

 

 

 

By:

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

WHEELING MACHINE PRODUCTS, L.P.,
as successor in interest by conversion to Wheeling Machine Products, Inc.,
formerly known as Wheeling Acquisition Corporation and Star Tubular Technologies
(Houston), Inc.

 

By:

Wheeling Machine Products General, LLC,
its general partner

 

 

 

By:

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

DELTA TUBULAR PROCESSING, L.P.
as successor in interest by conversion to
Delta Tubular Processing, Inc., formerly known as Lone Star Acquisition, Inc.

 

By:

Delta Tubular Processing General, LLC,
its general partner

 

 

 

By:

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

DELTA TUBULAR INTERNATIONAL, L.P.
as successor in interest by conversion to
Delta Tubular International, Inc., formerly known as Star Tubular International.
Inc,

 

By:

Delta Tubular International General, LLC,
its general partner

 

 

 

By:

/s/ Robert F. Spears

 

 

Name:

Robert F. Spears

 

Title:

Vice President

 

 

GUARANTORS:

 

ENVIRONMENTAL HOLDINGS, INC.
ZINKLAHOMA, INC.
LONE STAR STEEL INTERNATIONAL, INC.
LONE STAR STEEL SALES COMPANY
ROTAC, INC.
LONE STAR ST HOLDINGS, INC.
STAR TUBULAR TECHNOLOGIES, INC.
STAR TUBULAR TECHNOLOGIES (YOUNGSTOWN), INC

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

Title:

Vice President of each of the
foregoing companies

 

--------------------------------------------------------------------------------


 

BELLVILLE TUBE GENERAL, LLC
LONE STAR NEVADA HOLDINGS, LLC,
formerly known as Belleville Tube Limited, LLC
WHEELING MACHINE PRODUCTS GENERAL, LLC
DELTA TUBULAR PROCESSING GENERAL, LLC
DELTA TUBULAR INTERNATIONAL GENERAL, LLC,

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

Title:

Vice President of each of the
foregoing limited liability companies

 

NEW GUARANTOR:

 

STAR ENERGY GROUP, LLC

 

 

By:

/s/ Robert F. Spears

 

Name:

Robert F. Spears

Title:

Vice President

 

LENDERS:

 

THE CIT GROUP/BUSINESS CREDIT, INC.
as Agent and Lender

 

 

By:

/s/ Mark Porter

 

Name:

Mark Porter

Title:

Vice President

 

Revolving Loan Commitment:  $40,000,000.00

 

 

WELLS FARGO FOOTHILL, INC., formerly known as Foothill Capital Corporation
as Lender

 

 

By:

/s/ Lan Wong

 

Name:

Lan Wong

Title:

Vice President

 

Revolving Loan Commitment:  $30,000,000.00

 

--------------------------------------------------------------------------------


 

LASALLE BANK NATIONAL ASSOCIATION
as Lender

 

By:

/s/ June Courtney

 

Name:

June Courtney

Title:

Senior Vice President

 

Revolving Loan Commitment:  $25,000,000.00

 

 

CONGRESS FINANCIAL CORPORATION (SOUTHWEST)
as Lender

 

By:

/s/ Joe T. Curdy

 

Name:

Joe T. Curdy

Title:

Vice President

 

Revolving Loan Commitment:  $30,000,000.00

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

SEVENTH AMENDED AND RESTATED FINANCING AGREEMENT

 

Addition to Schedule 1

 

None

 

Addition to Schedule 7(l)

 

Exact Name of Obligor:

Star Energy Group, LLC

 

 

State of Incorporation:

Delaware

 

 

Federal Tax I.D. No.:

20-0307551

 

 

Chief Executive Office(s):

15660 Dallas Parkway, Suite 500

Dallas, Texas 75248

 

 

Tradenames:

None

 

 

Prior Names:

None

 

 

Charter No.:

DE3707019 (Filing Number)

 

--------------------------------------------------------------------------------


 

Addition to Schedule 7(14)(f)

 

Locations of Owned Real Property:

 

None

 

Locations of Leased Real Property:

 

333 N. Sam Houston Parkway, Suite 405/406

Houston, TX  77060

 

 

Additions to Schedule 7(14)(g)

 

None

 

Additions to Schedule 7(14)(l)

 

None

 

Additions to Schedule 7(14)(o)

 

Subsidiaries of Lone Star Technologies, Inc.:

 

Star Energy Group, LLC

 

Additions to Schedule 7(14)(p)

 

None

 

--------------------------------------------------------------------------------